Citation Nr: 9908856	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-07 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for residuals of 
arthrotomy, meniscectomy of the right knee, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for service connected postoperative 
arthrotomy, meniscectomy of the right knee above 10 percent.  
The Board also notes that a June 1998 rating decision granted 
service connection for posttraumatic arthritis of the right 
knee as secondary to the postoperative arthrotomy, 
meniscectomy disability, and assigned a separate 10 percent 
evaluation for that disability.  Although the arthritis 
condition also relates to the right knee, this issue is not 
before the Board, as the veteran has not filed a notice of 
disagreement relative to the arthritis rating.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans' Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § .3321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.

The veteran also appealed the denial of a total disability 
evaluation on the basis of individual unemployability.  She 
withdrew this issue from appellate consideration at her 
hearing before the undersigned member of the Board in August 
1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected residuals of arthrotomy, 
meniscectomy of the right knee is manifested by complaints of 
constant pain that increases with walking, swelling, 
instability, and objective findings of atrophy and swelling 
of the knee, with right patellar laxity, and range of motion 
between zero degrees and 90 degrees, productive of moderate 
lateral subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for an assignment of a rating of 20 percent, and 
no higher, for residuals of arthrotomy, meniscectomy of the 
right knee have been satisfied.  38 U.S.C.A. §  1131, 5107 
(West 1991); 38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 4.25, 4.40, 
4.45, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation for her service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with her claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A.§ 5107(a) (West 1991), 
has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  The RO granted service connection in an 
April 1968 rating decision for residuals of arthrotomy, right 
knee with lateral meniscectomy, with a 10 percent evaluation 
effective October 1, 1967.  The service medical records show 
that, in October 1966, the veteran injured her knee while 
kneeling on her floor cleaning.  She was taken to the naval 
hospital, where it was discovered that she had torn the 
lateral meniscus of the right knee.  She underwent a right 
knee arthrotomy with lateral meniscectomy.  Her February 1967 
discharge physical examination report does not note any 
further right knee problem.  

In a May 1975 rating decision, the RO granted a temporary 100 
percent convalescence rating, for the period of January 27, 
1975 to May 31, 1975, based on evidence of the veteran 
undergoing a medial bony advancement of the patellar 
mechanism of the right knee.  By the same decision, the RO 
returned the rating to 10 percent, effective June 1, 1975.  
The veteran appealed this decision, and in December 1976, the 
Board denied an increased rating for the right knee 
condition.  In August 1995, the RO again granted a temporary 
100 percent convalescence rating, for the period of February 
10, 1995 to April 30, 1995, based on evidence of a right knee 
arthroscopy.  The RO then continued the previous 10 percent 
rating effective May 1, 1995.  This 10 percent rating 
decision has been continued to the present appeal.  This 
rating is now protected.  See 38 U.S.C.A. § 110 (West 1991); 
38 C.F.R. § 3.951(b) (1998).    

The veteran has appealed the assignment of a 10 percent 
rating for her service connected right knee condition, and 
contends that a higher rating is warranted.  She contends 
that she has constant swelling and effusion of the right 
knee, with instability causing frequent falling whenever she 
is not wearing her knee brace.   After a review of the 
records, the Board finds that the evidence supports her claim 
for an increased evaluation.  See 38 U.S.C.A. § 7104 (West 
1991 & Supp. 1998).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The veteran's residuals of arthrotomy, meniscectomy of the 
right knee are currently rated under 38 C.F.R. § 4.71a 
Diagnostic Code (DC) 5257, for recurrent subluxation or 
lateral instability of the knee.  A 30 percent rating is 
warranted for severe recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
subluxation or lateral instability; and a 10 percent rating 
applies to slight subluxation or lateral instability.  The 
veteran testified at her August 1997 hearing that she has 
right knee swelling and effusion after prolonged standing.  
She stated that at times her knee swells to the point where 
she is unable to wear her knee brace.  She went on to say 
that without her knee brace, her knee is very unstable and 
buckles, unable to hold her own weight.  As an example, she 
stated that on the date of her hearing, she fell down on her 
way to the hearing because her knee was too swollen to wear 
her brace.  During an October 1997 VA examination, she 
complained of falling frequently due to knee pain, swelling 
and instability.  She also stated during the examination that 
her patella dislocates daily, requiring her to put it back 
into place.  She has an elastic knee brace with double metal 
uprights with patellar support.  The examiner noted some 
right patellar laxity.  The Board finds that this evidence is 
consistent with moderate lateral instability of the right 
knee.  The fact that the veteran wears a brace to maintain 
her knee stability, and her testimony regarding frequent 
falls when her knee is too swollen to wear her brace, shows 
that her instability is more than just slight.  Furthermore, 
her testimony regarding her patellar dislocation is 
consistent with the VA examiner's finding of patellar laxity.  
The Board does not find, however, that the evidence has risen 
to the point of exhibiting severe instability.  Thus, the 
Board finds that a 20 percent rating under DC 5257 is 
appropriate.  

The Board also considers whether the veteran's right knee 
disability merits further rating under other code sections.  
DC 5256, for ankylosis of the knee, is clearly not applicable 
to this case, as there is no evidence of right knee 
ankylosis.  DC 5258 provides for a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint.  DC 5259 assigns 
a 10 percent rating for symptomatic removal of semilunar 
cartilage.  No other ratings are available under these code 
sections.  The Board does not find that ratings under either 
of these codes are appropriate.  There is no evidence of 
dislocated cartilage from the records on file.  Additionally, 
although the veteran did undergo a meniscectomy for partially 
torn cartilage, the evidence does not show that the veteran's 
meniscus was removed, as is required for a rating under 5259.  
In fact, an operative report of February 1995 noted the 
presence of the medial and lateral meniscus.  The Board, 
therefore, does not find that these diagnostic codes apply to 
the veteran's situation.  

As for other possible bases for a right knee disability, 
limitation of motion of the knee joint is rated under DC 5260 
(limitation of leg flexion) and DC 5261 (limitation of leg 
extension).  The evidence in this case does not support a 
disability rating under these sections.  The October 1997 VA 
examination revealed that the veteran's right knee range of 
motion was from zero to 90 degrees.  The normal range of 
motion of the knee is from 0 to 140 degrees.  38 C.F.R. Part 
4, Plate II.  A compensable rating for limitation of flexion 
requires limitation to 45 degrees, which is not shown or 
approximated in this case.  A compensable rating for 
limitation of extension under DC 5261 requires limitation to 
10 degrees, which is also not shown or approximated in this 
case.

The Board also notes that ratings under DC 5262, for 
impairment of the tibia and fibula, and DC 5263, for genu 
recurvatum, are not appropriate.  The presence of impairment 
of the tibia or fibula, or genu recurvatum, has not been 
demonstrated.  

In evaluating the veteran's condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain.  See 38 C.F.R. 
§§  4.40, 4.45, (1998), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.   38 C.F.R. § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
This criteria also considers instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing.  

The Board finds that a further rating for pain is no 
appropriate in this case.  As previously discussed, the 
veteran was recently granted a 10 percent rating for 
posttraumatic arthritis, which is not the subject of this 
appeal.  The veteran's Travel Board testimony includes her 
description of the pain that she has in her right knee.  She 
specifically stated that the pain is due to her arthritic 
condition.  The Board acknowledges that the evidence of the 
veteran's right knee condition supports her claim of right 
knee pain.  However, the Board does not have evidence that 
her knee pain is caused by something other than arthritis.  
Therefore, the Board will not factor in pain to this 
disability rating, allowing it to be appropriately considered 
with her arthritis disability.

The 20 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1) (1998).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 60 
percent, exists in the Schedule for greater disability of the 
left knee.  As discussed above, however, the record in this 
case does not establish a basis to support a higher rating 
under the Schedule.  Additionally, the Board finds no 
evidence of an exceptional disability picture in this case.  
The record does not show that the veteran has required 
frequent hospitalization or treatment for her right knee 
disability.  The record also does not show that the veteran's 
right knee condition is so unusual as to markedly interfere 
with her employment.  The record does not show that her right 
knee disability has prevented or hindered any attempts to 
obtain gainful employment.  For the reasons noted above, the 
Board concludes that the impairment resulting from this 
disability is adequately compensated by the rating now 
assigned.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) (1998) is not warranted in this case.


ORDER

Entitlement to a rating of 20 percent, and no higher, is 
granted for residuals of arthrotomy, meniscectomy of the 
right knee, subject to controlling regulations governing the 
payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

- 8 -


- 1 -


